DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated many, but not all, of the objections to the specification and claims given in the immediately preceding Office Action, as well as most, but not all, of the rejections under 35 USC § 112(b).  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 34, the sentence immediately following the equation is nonsensical and there appears to be an open parenthesis without a corresponding close parenthesis.
Appropriate correction is required.
The use of the term INTEL® (paragraph 44), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-8 and 18 are objected to.
Claim 1 is objected to because of the following informalities:  “test possible results” should be “possible test results”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the m root” should be “the m root causes”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected to base claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim is directed to a device comprising a computer with a processor; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
(1) [F]or each root cause yj of a set of m root causes, performing a hypotheses sampling generation task to produce a ranked list of hypotheses for the root cause yj by operations including adding hypotheses to a set of hypotheses wherein each hypothesis is represented by a configuration x1, ..., xn of [possible] test … results for a set of unperformed tests U:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental addition of hypotheses of the root cause of an effect to a set whose members are represented by a configuration of test results.
(2) [P]erforming a global update task including merging the ranked lists of hypotheses for the m root causes, selecting a test of the unperformed tests based on the merged ranked lists and generating or receiving a test result for the selected test, updating the set of unperformed tests U by removing the selected test, and removing from the ranked lists of hypotheses for the m root causes those hypotheses that are inconsistent with the test result of the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental conglomeration of multiple lists into a larger list, choosing and performing a test to apply and getting a result, removing unperformed tests from a list, and removing hypotheses inconsistent with the test result from the list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely notes that the above tasks are to be performed by a “diagnosis device” comprising a “computer comprising at least one processor”.  However, the mere use of a computer to perform an otherwise mental process does not meaningfully integrate the mental process into a practical application.  Rather, the recitation of a generic computer merely amounts to an instruction to apply the exception on a computer.  MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the only claim element other than the mental process itself is the generic computer on which the “tasks” are implemented.  The mere instruction to apply a judicial exception to a generic computer does not amount to significantly more than the judicial exception.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “in each iteration of performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause yj given all observed test outcomes up to the current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding hypotheses to the list of 
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]electing a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing a hypothesis to include in a sorted list.
[A]dding at least one new hypothesis to the residual set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis to a set of hypotheses.
[R]epeating the selecting and adding operations until the ranked list of hypotheses for the root cause y covers at least a threshold conditional probability mass coverage for the root cause y:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting and adding hypotheses to a list until there is a threshold level of coverage for the probability mass function of the root cause.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  The only remaining limitation, “storing the set of hypotheses as the ranked list of hypotheses and a residual set 2of hypotheses of the set of hypotheses that are not in the ranked list of hypotheses,” recites the insignificant extra-solution activity of mere data gathering.  MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing the set of hypotheses as the ranked list of hypotheses and a residual set 2of hypotheses of the set of hypotheses that are not in the ranked list of hypotheses,” recites the well-understood, routine, and conventional activity of electronic recordkeeping.  MPEP § 2106.05(d)(II); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the residual set having highest probability p(h|yj).”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of finding the highest conditional probability among all hypotheses in a set and selecting the hypothesis with that probability.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “adding at least one new hypothesis which is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests of the configuration representing the selected hypothesis.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis by changing a test result.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “in each iteration of performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause y given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding hypotheses to the list of hypotheses until the probability mass function for the conditional probability of a root cause given all past observed outcomes reaches a certain coverage level.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites “an online chat or telephonic dialog system; wherein the global update task includes generating the test result for the selected test by operating the dialog system to conduct a dialog using the dialog system to receive the test result via the dialog system.”  The claim merely states that the judicial exception is to be performed with the aid of a generically claimed “dialog system.”  However, as before, implementation of 
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the computer comprises m parallel processing paths configured to, for each iteration of task (1), 3perform the m hypotheses sampling generation tasks for the m respective root causes in parallel.”  However, as before, implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  The mere indication that the computer has parallel processing paths does not operate to take the claim out of the realm of a judicial exception applied on generic computing equipment.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.

Claim 9
Step 1:  The claim recites a “non-transitory storage medium storing instructions;” therefore, the claim recites the statutory category of articles of manufacture.  
Step 2A Prong 1:  The claim recites, inter alia:
[I]ndependently generating or updating a ranked list of hypotheses for each root cause of a set of root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses such that the ranked list for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a list of hypotheses for a root cause, calculating the conditional probability of each hypothesis conditioned on the root cause, and ranking each hypothesis on the list by probability.
[M]erging the ranked lists of hypotheses for all root causes and selecting a test of the set of unperformed tests using the merged ranked lists as if it were the complete set of hypotheses:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of merging the ranked lists for all root causes and choosing a test to perform.
[G]enerating or receiving a test result for the selected test: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining the result of the test previously performed.
[R]emoving the selected test from the set of unperformed tests:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing a test from a list (that could be mentally stored).
[R]emoving from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining which hypotheses are consistent with a test result and removing those tests that are inconsistent.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Other than the limitations above, the claim merely recites a “non-transitory storage medium storing instructions readable and executable by a computer to perform a diagnosis method including choosing a sequence of tests for diagnosing a problem by an iterative process including [the steps above]….”  As noted above, however, merely indicating that an otherwise judicial exception is to be performed by a generic computer does not suffice to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As before, merely stating that the mental process is to be performed by a generic computer is insufficient to amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 10
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites that “the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of continuing to produce hypotheses until a threshold conditional probability mass coverage has been achieved.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 11
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]4selecting the hypothesis of [a] residual set having [a] highest conditional probability conditioned on the root cause and moving the selected hypothesis from the residual set to the ranked list:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a hypothesis with a highest probability and changing the category of hypothesis from one to another.
[A]dding at least one new hypothesis to the residual set that is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests in the configuration representing the selected hypothesis:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a hypothesis by changing a test result and adding the generated hypothesis to a set.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  The only remaining limitation, “storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause,” recites the insignificant extra-solution activity of mere data gathering.  MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause,” recites the well-understood, routine, and conventional activity of electronic recordkeeping.  MPEP § 2106.05(d)(II); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 12
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites that “the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of continuing to produce hypotheses until a threshold conditional probability mass coverage has been achieved.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating or updating a ranked list of hypotheses for each root cause of m root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses such that the ranked list for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a list of hypotheses for a root cause, calculating the conditional probability of each hypothesis conditioned on the root cause, and ranking each hypothesis on the list by probability.
[M]erging the ranked lists of hypotheses for the m root causes and selecting a test of the set of unperformed tests based on the merged ranked lists:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of combining multiple lists into a single list and choosing a test based on the merger.
[G]enerating or receiving a test result for the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying a test and receiving a result of the test.
[P]erforming an update including removing the selected test from the set of unperformed tests and removing from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing a test from a list and removing a hypothesis inconsistent with test results from another list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely recites that “the generating or updating, the merging, the generating or receiving, and the performing of the update are performed by one or more computers.”  As before, merely stating that a judicial exception is to be performed on a generic computer does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim merely recites that “the generating or updating, the merging, the generating or receiving, and the performing of the update are performed by one or more computers.”  As before, merely stating that a judicial exception is to be performed on a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 14
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the generating or updating produces the ranked list of hypotheses for each root cause which is effective to cover at least a threshold conditional probability mass coverage for the root cause.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of producing a sufficient number of hypotheses to guarantee minimum probability mass coverage.
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]electing a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a hypothesis and re-categorizing it.
[A]dding at least one new hypothesis to the residual set which is generated from the selected hypothesis:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis to a list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  The only remaining limitation, “storing the ranked list of hypotheses for the root cause and a residual set of hypotheses that are not in the ranked list of hypotheses for the root cause,” recites the insignificant extra-solution activity of mere data gathering.  MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause,” recites the well-understood, routine, and conventional activity of electronic recordkeeping.  MPEP § 2106.05(d)(II); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the residual set having highest conditional probability conditioned on the root cause.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing a hypothesis based on its conditional probability.
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 17
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the performing of the update further includes removing from the residual set those hypotheses that are inconsistent with the test result of the selected test.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing hypotheses inconsistent with test results from a set.
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 18
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 13.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the generating or updating of each ranked list of hypotheses for each root cause of the m root [causes] are performed in parallel using m parallel processing paths of the computer.”  However, as before, implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  The mere indication that the computer has parallel processing paths does not operate to take the claim out of the realm of a judicial exception applied on generic computing equipment.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the language “merging the ranked lists of hypotheses for all root causes and selecting a test of the set of unperformed tests using the merged ranked lists as if it were the complete set of hypotheses….”  It is unclear whether “it” refers to the “test of the set of unperformed tests” or the “merged ranked lists”.  For purposes of examination, it will be assumed that “it” refers to the merged ranked lists.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Submodular Surrogates for Value of Information” (“Chen”) in view of Riabov et al. (US 20150339580) (“Riabov”). 
Regarding claim 1, Chen teaches a diagnosis device comprising: 
a computer comprising at least one processor (experimental setup for touch-based localization involves 3D modeling of uncertainty represented by hypotheses over object poses [implying the existence of a computer with a processor and a memory; note for this reason that the disclosure can also be embodied as a computer-readable medium or as a method] – Chen, Fig. 4) programmed to choose a sequence of tests to perform a diagnosis of a problem by iteratively performing tasks (1) and (2) comprising:
(1) for each root cause yj of a set of m root causes, performing a hypotheses sampling generation task to produce a [set] of hypotheses for the root cause yj by operations including adding hypotheses to a set of hypotheses (if there is an unknown hidden discrete random variable Y [root cause] in a set of hidden variables Y upon which we want to make a decision, one may perform a series of tests i (whose outcomes are given by fi (i = 1, …, n)) modeled as deterministic functions, a cost function, and a collection of subsets called decision regions; one seeks a policy of minimum cost that adaptively picks tests and observes their outcomes such that upon termination there exists at least one decision region [set of hypotheses] that contains all hypotheses consistent with the observations made by the policy – Chen, section entitled “The Value of Information and Decision Region Determination Problem”)[,] wherein each hypothesis is represented by a configuration x1, ..., xn of [possible] test … results for a set of unperformed tests U (the policy of minimum cost adaptively picks tests and observes their outcomes Xi = fi (H) [configuration of possible test results], where H is the unknown hypothesis – Chen, last paragraph on p. 2);
(2) performing a global update task including merging the [sets] of hypotheses for the m root causes (special case of the DRD problem is the equivalence class determination (ECD) problem, which only allows for disjoint decision regions, such that each hypothesis is associated with a unique decision; the EC2 algorithm considers hypothesis as nodes in a graph G and defines weighted edges between hypotheses in different decision regions [so that the set of all nodes in the graph can be considered a merged set of hypotheses] – Chen, first paragraph under “Existing approaches for solving the DRD problem”), selecting a test of the unperformed tests based on the merged [sets] and generating or receiving a test result for the selected test (in a decision region edge cutting algorithm, a variant of the DRD/ECD problem, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed, to generate a result] having the largest benefit-to-cost ratio – Chen, paragraph before Theorem 2), updating the set of unperformed tests U by removing the selected test (in a decision region edge cutting algorithm, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed] having the largest benefit-to-cost ratio [so that after performance of the test, the test is no longer in a set of unperformed , and removing from the [sets] of hypotheses for the m root causes those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing tests will cut edges inconsistent with the observed test outcomes – Chen, first paragraph under “Existing approaches for solving the DRD problem”).
Chen appears not to disclose explicitly the further limitations of the claim.  However, Riabov discloses ranked lists of hypotheses (technique considers a sequence of observations and produces a ranked list of hypotheses such that some hypotheses may ignore observations that are deemed unreliable or inconsistent and the rank of the hypothesis is a measure of its plausibility – Riabov, paragraph 116).
Chen and Riabov both relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to generate ranked lists of hypotheses, as disclosed by Riabov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save the user time by ensuring that the most likely hypotheses are presented for evaluation first.  See Riabov, paragraphs 116, 124.

Regarding claim 2, Chen, as modified by Riabov, discloses that in each iteration of the performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the [set] of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause yj given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”; note that Riabov .

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin et al., “Near-Optimal Bayesian Active Learning with Noisy Observations” (“Golovin”) and further in view of Riabov.
Regarding claim 9, Chen teaches [a] non-transitory storage medium storing instructions readable and executable by a computer to perform a diagnosis method including choosing a sequence of tests for diagnosing a problem by an iterative process including: 
independently generating or updating a [set] of hypotheses for each root cause of a set of root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses (if there is an unknown hidden discrete random variable Y [root cause] in a set of hidden variables Y upon which we want to make a decision, one may perform a series of tests and observe the outcomes to make the best decision given our belief about the hidden variable; to find the cheapest tests to come to the most informed decision, one finds a policy termination of which requires that one lose at most a bounded expected utility relative to the optimal decision; this problem reduces to a decision region determination (DRD) problem, which involves a set of hypotheses H = {h1, …, hN} [so that N hypotheses are added], a random variable distributed over the set of hypotheses with a known distribution, a set of tests i (whose outcomes are given by fi (i = 1, …, n)) modeled as deterministic functions, a cost function, and a collection of subsets called decision regions; one seeks a policy of minimum cost that adaptively picks tests and observes their outcomes such that upon termination there exists at least one decision region [set of hypotheses] that contains all hypotheses consistent with the observations made by the policy – Chen, section entitled “The Value of Information and Decision Region Determination Problem”; the policy of minimum cost adaptively picks tests and observes their outcomes Xi = fi (H) [configuration of test results], where H is the unknown hypothesis – id. at last paragraph on p. 2)...; 
merging the [sets] of hypotheses for all root causes and selecting a test of the set of unperformed tests using the merged [sets] as if it were the complete set of hypotheses (special case of the DRD problem is the equivalence class determination (ECD) problem, which only allows for disjoint decision regions, such that each hypothesis is associated with a unique decision; the EC2 algorithm considers hypotheses as nodes in a graph G and defines weighted edges between hypotheses in different decision regions [so that the set of all nodes in the graph can be considered a merged set of hypotheses and may be deemed a complete set of hypotheses] – Chen, first paragraph under “Existing approaches for solving the DRD problem”);
generating or receiving a test result for the selected test (in a decision region edge cutting algorithm, a variant of the DRD/ECD problem, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed, to generate a result] having the largest benefit-to-cost ratio – Chen, paragraph before Theorem 2); 
removing the selected test from the set of unperformed tests (in a decision region edge cutting algorithm, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed] having the largest benefit-to-cost ratio [so that after performance of the test, the test is no longer in a set of unperformed tests] – Chen, paragraph before Theorem 2); and 
removing from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing tests will cut edges inconsistent with the observed test outcomes – Chen, first paragraph under “Existing approaches for solving the DRD problem”).
Chen appears not to disclose explicitly the further limitations of the claim.  However, Golovin discloses that the [set of hypotheses] for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause (in the EFFECXTIVE algorithm, the goal is to find the most likely hypothesis h* (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                     [note that finding the hypothesis with the maximum conditional probability is a form of ranking the hypothesis above all others] – Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”)….
Chen and Golovin both relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to evaluate the hypotheses based on their conditional probabilities, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypotheses that are most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.
Neither Chen nor Golovin appears to disclose explicitly the further limitations of the claim.  However, Riabov discloses ranked lists of hypotheses (technique considers a sequence of observations and produces a ranked list of hypotheses such that some hypotheses may ignore observations that are deemed unreliable or inconsistent and the rank of the hypothesis is a measure of its plausibility – Riabov, paragraph 116).
Chen, Golovin and Riabov all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Golovin to generate ranked lists of hypotheses, as disclosed by Riabov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save the user time by ensuring that the most likely hypotheses are presented for evaluation first.  See Riabov, paragraphs 116, 124.

Claim 13 is a computer-implemented method claim corresponding to non-transitory storage medium claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 10, Chen, as modified by Golovin and Riabov, discloses that the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the [set] of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”; note that Riabov teaches a “ranked list of hypotheses” and an ordinary artisan would be motivated to modify Chen to rank the hypotheses for the same reason as indicated in the rejection of claim 1).

Claim 14 is a method claim corresponding to non-transitory storage medium claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Greene et al. (US 20160180347) (“Greene”).
Regarding claim 7, neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Greene teaches an online chat or telephonic dialog system (help system operator may interact with users using various communication techniques such as telephone, texting, online chatting, etc., in order to obtain information from the users and instruct the users to take certain actions – Greene, paragraph 25);
wherein the global updated task includes generating the test result for the selected test by operating the dialog system to conduct a dialog using the dialog system to receive the test result via the dialog system (during the call/online chat, help system operator may, for instance, answer a service call from a user and may, based on an optimization result [test result] of a help server, instruct a user to check the airflow of a register of an HVAC system – Greene, paragraph 25).
See Greene, paragraph 25.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Frieder et al. (US 20160358087) (“Frieder”).
Regarding claim 8, neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Frieder teaches that the computer comprises m parallel processing paths configured to, for each iteration of task (1), perform the m hypotheses sampling generation tasks for the m respective root causes in parallel (hypotheses generation is a highly parallel computation that can be distributed in parallel for computational efficiency – Frieder, paragraph 106).
Chen, Riabov, and Frieder all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to perform the hypothesis generation tasks in parallel, as disclosed by Frieder, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase computational efficiency by splitting the processing task into multiple paths that can be executed simultaneously.  See Frieder, paragraph 106.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin and Riabov and further in view of Frieder.
Regarding claim 18, neither Chen, Golovin, nor Riabov appears to disclose the further limitations of the claim.  However, Frieder discloses that the generating or updating of each ranked list of hypotheses for each root cause of the m root [causes] are performed in parallel using m parallel processing paths of the computer (hypotheses generation is a highly parallel computation that can be distributed in parallel for computational efficiency – Frieder, paragraph 106).
Chen, Golovin, Riabov, and Frieder all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Golovin, and Riabov to perform the hypothesis generation tasks in parallel, as disclosed by Frieder, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase computational efficiency by splitting the processing task into multiple paths that can be executed simultaneously.  See Frieder, paragraph 106.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Glover et al. (US 20170185599) (“Glover”).
Regarding claim 3, Chen, as modified by Riabov, teaches repeating … operations until the ranked list of hypotheses for the root cause yj covers at least a threshold conditional probability mass coverage for the root cause yj (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”)
Neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Glover discloses storing the set of hypotheses as the ranked list of hypotheses and a residual set of hypotheses of the set of hypotheses that are not in the ranked list of hypotheses (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified ; 
selecting a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); [and]
adding at least one new hypothesis to the residual set (unranked search results can be delivered to a user device [indicating that results were added to the set upon performance of the search] – Glover, paragraph 20)….
Chen, Riabov, and Glover all relate to hypothesis formulation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to keep unranked hypotheses in a separate list and select elements from this list in order to rank them, as disclosed by Glover, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save processing power by ensuring that not every result needs to be ranked simultaneously.  See Glover, paragraph 48.

Claims 4-6, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin and Riabov and further in view of Glover.
Regarding claim 4, neither Chen, Riabov, nor Glover appears to disclose explicitly the further limitations of the claim.  However, Golovin teaches that the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the … set having highest probability p(h|yj) (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                    ; note that Glover teaches the notion of .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Riabov, and Glover to select the hypothesis having the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypothesis that is most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.

Regarding claim 5, Chen, as modified by Riabov, Glover, and Golovin, teaches adding at least one new hypothesis which is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests of the configuration representing the selected hypothesis (in a natural restricted noise model, a latent variable encodes a bounded number of flips [changes] of the ground truth label [test result] induced by hidden state y; for each hidden state, there may be a value of the latent variable such that a hypothesis h corresponds to the “clean” state of y whereas other hypotheses                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     [new hypotheses] correspond to noisy versions of y [so that                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     in at least some cases relates to h insofar as                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     has a test result changed] – Chen, section entitled “Dealing with Noisy Observations”). 

Regarding claim 6, Chen, as modified by Riabov, Glover, and Golovin, teaches that in each iteration of performing the hypotheses sampling generation task, the adding of the hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability root cause yj given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”). 

Regarding claim 11, Chen, as modified by Riabov, teaches that at least one new hypothesis … is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests in the configuration representing the selected hypothesis (in a natural restricted noise model, a latent variable encodes a bounded number of flips [changes] of the ground truth label [test result] induced by hidden state y; for each hidden state, there may be a value of the latent variable such that a hypothesis h corresponds to the “clean” state of y whereas other hypotheses                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     [new hypotheses] correspond to noisy versions of y [so that                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     in at least some cases relates to h insofar as                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     has a test result changed] – Chen, section entitled “Dealing with Noisy Observations”).
Neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Golovin discloses selecting the hypothesis of the … set having highest conditional probability conditioned on the root cause (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                    )….  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to select the hypothesis having the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypothesis that is most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.
the independent generating or updating of the ranked list of hypotheses for each root cause includes: 
storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); …
4moving [a] selected hypothesis from the residual set to the ranked list (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); [and]
adding at least one new hypothesis to the residual set (unranked search results can be delivered to a user device [indicating that results were added to the set upon performance of the search] – Glover, paragraph 20)….
Glover and the instant application both relate to ranking algorithms and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Golovin, and Riabov to keep a list of unranked hypotheses and move them to a list of ranked hypotheses, as disclosed by Glover, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save processing power by ensuring that not every result needs to be ranked simultaneously.  See Glover, paragraph 48.

Claim 15 is a method claim corresponding to non-transitory storage medium claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 12, Chen, as modified by Riabov, Glover, and Golovin, teaches that the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”).

Regarding claim 16, Chen, as modified by Riabov, Glover, and Golovin, teaches that the selecting of the hypothesis of the … set comprises selecting the hypothesis of the … set having the highest conditional probability conditioned on the root cause (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            
                                
                                    h
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                        
                    ; note that Glover teaches the notion of “residual sets” and the motivation for modifying the combination of Chen, Golovin, and Riabov to use a non-ranked residual set as disclosed by Glover is the same as that given above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Riabov, and Glover to select the hypothesis with the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.

Regarding claim 17, Chen, as modified by Golovin, Riabov, and Glover, teaches that the performing of the update further includes removing from the … set those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing tests will cut edges inconsistent with the observed test outcomes – Chen, first paragraph under “Existing approaches for solving the DRD problem”; note that Glover teaches the notion of “residual sets” and the motivation for modifying the combination of Chen, Golovin, and Riabov to use a non-ranked residual set as disclosed by Glover is the same as that given above). 

Response to Arguments
Applicant's arguments filed March 8, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first asserts that the claims recite eligible subject matter because claims 8 and 18 recite that m hypothesis sampling generation tasks are performed for m root causes in parallel, which, Applicant asserts, is not mentally performable.  Remarks at 14.  However, even if true, only claims 8 and 18 would be affected.  Moreover, Examiner rejected claims 8 and 18 on the ground that the recitation of parallel processing amounts to a mere instruction to apply a judicial exception to a generic parallel processor, not on the ground that the parallel processing is itself mentally performable.
Applicant then argues that the combination of Chen and Riabov does not teach claim 1 as amended because (a) Chen does not teach a processor programmed to select a sequence of tests for performing a diagnosis; (b) Riabov does not teach a hypothesis sampling generation task to perform a ranked list of 
Regarding (a), it is first noted that a sequence of tests, as such, is recited in none of the independent claims.  Rather, claim 1, for instance, recites a “configuration” of possible test results that collectively represent a hypothesis for a root cause.  The existence of a processor is implied by Chen’s Figure 4, which discloses the use of the computer algorithm DIRECT to perform touch-based localization on a robot platform.  Chen also teaches that the DIRECT algorithm solves the problem of efficient information gathering for decision making, which involves, inter alia, the generation of a collection of tests i with outcomes fi that may be observed in order to make the best decision given one’s belief about a hidden variable Y (representing a root cause for claim mapping purposes).  To find the cheapest tests to come to the most informed decision, it suffices, according to Chen, to find a policy whose termination requires the loss of a bounded expected utility relative to the optimal decision.  This optimal policy picks tests and observes their outcomes to produce a set of hypotheses consistent with the observations.  That is, the system disclosed by Chen adds, to a set of hypotheses, all hypotheses consistent with the test results representing them.  The context of Chen makes clear that this process is computerized – i.e., performed on a processor.
Regarding (b), as noted above, Chen, not Riabov, performs a hypothesis sampling generation task by adding, to a set of hypotheses, all hypotheses consistent with the test results.  Riabov paragraph 116 explicitly discloses a ranked list of hypotheses, and as the rejection explains, it would have been obvious to an ordinary artisan to modify Chen so that the hypothesis set is ranked because a user would find it more convenient to see and consider the hypotheses that the system deems most likely first.
Regarding (c), Chen discloses, as a special case of the decision region determination problem discussed above, the equivalence class determination (ECD) problem, in which the hypotheses are all associated with unique decisions.  In one algorithm solving the ECD problem, the hypotheses are considered as nodes in a graph, and hypotheses in different decision regions are connected by edges.  Insofar as the graph is built from hypotheses in different decision regions, the construction of the graph qualifies as a merging of the hypotheses into a graph representing a single hypothesis space.  As noted above, Riabov 
Regarding (d), the “updating” of the set of unperformed tests is equivalent to the removal of the selected test.  That is, the claim requires only that the unperformed test be removed from the set of unperformed tests.  Removing a test from a set of unperformed tests is equivalent to performing the test.  Chen discloses an algorithm for cutting the decision region edges that involves iteratively selecting and performing tests having the largest cost-benefit ratios.  Clearly, once the tests are preformed, they are thereby removed from a set of unperformed tests, because they no longer qualify as unperformed tests.
Applicant then argues that the ranking of a single hypothesis in Golovin does not teach the ranking of a set of hypotheses.  Remarks at 20.  However, Golovin discloses the discovery of the most likely hypothesis given all the data, which is equivalent to ranking of the hypothesis above all other possible hypotheses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125